Title: To Thomas Jefferson from George Hammond, 15 February 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 15 February 1793

I had not the honor of receiving your letter of the 13th curt., until yesterday afternoon. This circumstance, added to the near approach of the period, at which you propose giving in your Report to the House of  Representatives, renders it expedient, on my part, to decline entering into any general examination of the facts advanced in the extract you have transmitted to me, or of the inferences which you have deduced from them. Yet having prepared some time ago a statement of the difference of duties on particular articles imported into Great Britain from the United States or from other foreign parts, I deem it not altogether improper to communicate this statement to you, as being more minute and definite with respect to the principle and extent of the discriminations in question than the brief enumeration which you have specified in the commencement of the extract from your report.
Of one assertion however, Sir, it is incumbent upon me to take some notice, as it refers to a transaction in which I was a party principally concerned and some particulars of which you appear to have either overlooked or forgotten. In reasoning upon the King’s proclamation, regulating the commercial intercourse between Great Britain and this country, you advert to an official notification, which I communicated to you in the month of April last. You then add, “It was privately believed, indeed, that the order of that court went further than their intention, and so we were, afterwards, officially informed.” You will, I hope, Sir, recollect that in delivering to you that notification, I accompanied it with a formal assurance of my conviction that “it was not intended to militate against the order of the King in Council, regulating the commercial intercourse between the two countries.” In that assurance the members of the executive government of the United States reposed entire confidence; under their sanction it was announced to the public, and in consequence thereof I have reason to imagine (from the best information I can collect) that the commerce of this country sustained no embarrassment or obstruction whatsoever. Whilst I am upon this subject, I must also recall to your recollection that, in your letter to the President of the 13th. April, which he communicated to the two houses of the legislature, you say, “The Minister moreover assured me verbally that he would immediately write to his court for an explanation, and in the mean time is of opinion that the usual intercourse of commerce between the two countries (Jersey and Guernsey excepted) need not be suspended.” That explanation, approving the conduct I had held, and stating the views of his Majesty’s government in regard to the notification alluded to, I received from my Court whilst I was at New York, and transmitted to you by letter on the 3rd. of August last. And I must now beg leave to repeat the enquiry which I addressed to you verbally about six weeks ago: viz. whether you ever received that letter and whether you ever laid it before the two houses of the legislature, which (from the passage in your letter to the President  above-cited) might be induced to expect some ulterior communication from me on so important a subject? I have the honor to be with great respect, Sir, Your most obedient humble servant

Geo. Hammond

